 Case: 2:20-cv-03707-ALM-EPD Doc #: 10 Filed: 07/23/20 Page: 1 of 1 PAGEID #: 92




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RANJITHA SUBRAMANYA,                            :
                                                :
               Plaintiff,                       :
                                                : Case No. 2:20-CV-3707
       v.                                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
UNITED STATES CITIZENSHIP                       :
AND IMMIGRATION SERVICES                        : Magistrate Judge Preston
et al.,                                         :
                                                :
               Defendants.                      :


                      ORDER SETTING 65.1 STATUS CONFERENCE

       This case is set for a Status Conference pursuant to Local Rule 65.1 on Wednesday, July

29, 2020 at 3:00 p.m. before the Honorable Algenon L. Marbley, via video conference virtual

courtroom. The call-in information for interested parties, the media, or the general public is: 1-

646-749-3112, Access Code 347-407-869. Invitation information for the GoToMeeting video

conference will be sent to counsel of record.

       At the Status Conference, the Court will address the Motion for Temporary Restraining

Order and any issues necessary for a speedy and just resolution of the pending action. This

Order supersedes any prior orders setting a status conference.

       IT IS SO ORDERED.




                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE

DATE: June 23, 2020
